Citation Nr: 0602953	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-00 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1963 
to November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, awarded the 
veteran service connection for PTSD with a 30 percent rating.  
The veteran requests a higher rating.

The veteran testified before the undersigned Veterans Law 
Judge via video conference technology in November 2005.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that during the veteran's April 2004 VA 
examination, the VA examiner referenced a December 2003 VA 
outpatient medical record.  Review of the claims folder 
reveals that this medical record is not included with the 
claims folder.  The Board finds that the veteran's VA 
outpatient medical records dated from November 2003 to the 
present should be obtained and associated with the veteran's 
claims folder.

Further, the Board notes that during the veteran's November 
2005 Board hearing, he stated that he was to receive 
treatment from a private psychiatrist for his PTSD.  In 
addition, he stated that he was receiving treatment from his 
family physician, S.L., M.D., in Dunmore, Pennsylvania, who 
recommended that the veteran see a psychiatrist (doctor's 
full name and address is in hearing transcript, on page 5).  
The Board finds that the RO should obtain release forms from 
the veteran for records from his family physician, Dr. S.L., 
and his private psychiatrist and obtain these records.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and dates of treatment of all 
medical care providers, VA or non-VA, 
which have treated him for his PTSD since 
June 2001.  After the veteran has signed 
the appropriate releases, those materials 
not currently of record should be 
obtained and associated with the claims 
folder.  Of particular interest are the 
records from the private family 
physician, S.L., M.D., in Dunmore, 
Pennsylvania, and the private 
psychiatrist, referenced during the 
veteran's November 2004 Board hearing.  
In addition, the veteran's VA outpatient 
medical records from the Wilkes-Barre, 
Pennsylvania VA medical center from 
November 2003 to the present should be 
obtained and associated with the claims 
folder.  All attempts to procure these 
records should be documented in the file.  
If the RO cannot obtain these records, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit the 
records for VA review.

2.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

3.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

